DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frates et al. (“Frates” hereinafter) (US PN 5,657,904).
Regarding claim 1, Frates discloses a melt unit (item 10, figure 1), comprising:
a reservoir (item 22, figure 1) for receiving molten material; 
a hopper (items 14, 30, figure 1) for receiving solid material; and 
a melt grid (item 20, figure 1) disposed between the hopper and the reservoir, wherein the melt grid heats the solid material into the molten material, the melt grid comprising: 
a plurality of elongated melting rails (item 46, figures 1 and 2) that extend along a longitudinal direction, wherein each of the plurality of elongated melting rails is spaced apart along a lateral direction that is perpendicular to the longitudinal direction; 
a plurality of flow channels (item 48, figures 1 and 2), wherein each of the plurality of flow channels extends between a respective two melting rails of the plurality of elongated melting rails; and 
a plurality of guide members (item 50, figures 1-5) , wherein each of the plurality of guide members is positioned below the plurality of flow channels and the plurality of elongated melting rails along a vertical direction that is perpendicular to the lateral and longitudinal directions, such that the molten material flows through the plurality of flow channels and along respective flow surfaces of the plurality of guide members as the molten material flows from the hopper to the reservoir (column 5, lines 1-22, column 6, line 51-column 7, line 3).
Regarding claim 2, Frates discloses that each of the plurality of guide members defines a curved guide wall, a first guide wall, and a second guide wall, wherein 1) each of the first and second guide walls extends downward from the curved guide wall along the vertical direction, and 2) the first and second guide walls are spaced apart along the lateral direction (guide member 40 has a curved top wall and one side wall on both sides of the curved top wall, figure 5).

Claims 17-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (“Miller” hereinafter) (US PN 6,175,101).
Regarding claims 17 and 23, Miller discloses a melt unit (item 10, figure 1), comprising: a reservoir (item 18, figure 2) for receiving molten material, the reservoir including a base (item 44, figure 2) and a top opposite the base along a vertical direction (figure 2), the top defining an outer wall that defines an inner surface, the reservoir further including a plurality of support bars (figures 2 and 6) attached to the inner surface of the outer wall and a plurality of guide members (item 50, figure 2) extending upward from the plurality of support bars along the vertical direction, wherein the plurality of guide members are spaced apart along a lateral direction that is perpendicular to the vertical direction and the plurality of support bars are spaced apart along a longitudinal direction that is perpendicular to the vertical and lateral directions; 
a hopper (item 12, figure 1) for receiving solid material; and 
a melt grid  (item 16, figure 2) disposed between the hopper and the reservoir, wherein the melt grid heats the solid material into the molten material, the melt grid comprising: 
a plurality of elongated melting rails (item 60, figures 2-5) and that extend along the longitudinal direction and are spaced apart along the lateral direction; and
a plurality of flow channels (channels formed by fins 62, figures 2-3), wherein each of the plurality of flow channels extends between two melting rails of the plurality of elongated melting rails, 
wherein the plurality of guide members are positioned such that the molten material flows through the plurality of flow channels and along the plurality of guide members as the molten material flows to the reservoir (column 6, lines 5-53).
Regarding claim 18, Miller discloses that the plurality of guide members are spaced from and positioned below the melt grid along the vertical direction (figure 2, guide members 50 are below the melt grid 16).
Regarding claim 19, Miller discloses that the base of the reservoir defines an inner surface, and the plurality of guide members and the plurality of support bars are spaced from and positioned above the inner surface of the base along the vertical direction (figures 2-6).
Regarding claim 20, Miller discloses that the plurality of guide members defines a first surface and a second surface that extend upwards along the vertical direction from the plurality of support bars to a top corner, and the molten material flows along the first surface and the second surface of the plurality of guide members as the molten material flows to the reservoir (figure 6).
Regarding claim 21, Miller discloses that the top corner of each of the plurality of guide members is positioned below and laterally aligned with a respective one of the plurality of flow channels (figure 6).

Allowable Subject Matter
Claims 3-16, 22, and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant's arguments filed 02/14/2022 regarding the rejections of claims 1-2 under Frates and claims 17-21 and 23 under Miller have been fully considered but they are not persuasive.
7.	Applicant argued, regarding claim 1, that Frates does not anticipate the claim because it does not teach each and every limitation of the claim. Applicant alleged that Frates does not teach a plurality of guide members, wherein the each of the plurality of guide members is positioned below the plurality of flow channels and plurality of elongated melting rails. Applicant also argued that the guide members of Frates do not achieve the same objective as contemplated by the claimed invention.
8.	Examiner respectfully disagrees with applicant’s arguments, regarding claim 1, and would like to direct applicant’s attention to figures 1, 2, 4, and 5 of Frates. There, Frates shows that guide members 50 are located below and perpendicular to elongated. The flow channels 48, 52, and 53 are disposed between melting rails 46 and guide members 50 but extend below in the vertical direction from the top edge of melting rails 46 as seen in figures 4 and 5. Frates shows that the flow channels 48 and 53 extend above the guide member 50 which is disposed below both elongated melting rails 46 and the flow channels 48 and 53. The annotated figures below shows the above discussed configuration. 

    PNG
    media_image1.png
    727
    886
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 4 and Fig. 5 of Frates
9.	Thus, contrary to applicant’s arguments, the plurality of guide members are indeed disposed below the plurality of flow channels and the plurality of elongated melting rails. Furthermore, the guide members are fully capable of guiding the flow of liquified hot melt adhesive as it flows down from the elongated melting rails. In response to applicant's argument that the Frates does not achieve the objective of guiding the liquid adhesive in the same manner as the claimed invention,  examiner would like to point out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
10.	Therefore, for all of these reasons, claims 1 and 2 remain rejected under Frates because it teaches each and every limitation of the claims.
11.	Applicant further made similar arguments regarding the rejections of claims 17-21 and 23 under Miller and alleged that Miller fails to teach that the plurality of guide members are positioned such that the molten material flows through the plurality of flow channels and along the plurality of guide members as the molten material flows to the reservoir.
12.	Examiner respectfully disagrees and would like to direct attention to figures 2 and 6 which show the guide members 50 being formed below the elongated melting rails 60 and flow channels being formed by the fins 62. The figures show that the guide members are positioned below and any molten material would first flow through the flow channels and would reach the guide members and proceed to the reservoir 18. Even though Miller also teaches that fins 50 and 52 provide air pockets with the unit is started cold with the solid adhesive, it is inherent that as melted adhesive from the melting rails 60 flows through the flow channels and flow downwards because of gravity and through the guide members or fins 50 before being collected in the reservoir 18. Here, the structure of the claimed invention is explicitly taught by the prior art and along with the claimed functional recitations.
13.	In response to applicant's argument that the Miller does not achieve the objective of guiding the liquid adhesive in the same manner as the claimed invention,  examiner would like to point out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
14.	Therefore, for all of these reasons, claims 17-21 and 23 remain rejected under Miller because it teaches each and every limitation of the claims.

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754